Powell, J.
1. The verdict, of-the jury settles all issues of fact; and there is some evidence to sustain it.
2. The alleged prejudicial remark of the court in confining the investigation to relevant matters constitutes no reversible error.
3. For the court t.o send out the appeal papers in an appeal case with the jury trying the ease is not erroneous.
4. It is not erroneous for the court to allow a party voluntarily to write off a portion of his claim or of his recovery, though he thereby renders some alleged error harmless. Judgment affirmed.